Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 21, 2014

                                    No. 04-14-00734-CV

               Sandra SAKS, Lee Nick McFadin, III and Margaret Landen Saks,
                                      Appellants

                                               v.

                          BROADWAY COFFEEHOUSE, LLC,
                                   Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-17001
                        Honorable Antonia Arteaga, Judge Presiding


                                       ORDER
Sitting:      Catherine Stone, Chief Justice
              Karen Angelini, Justice
              Sandee Bryan Marion, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice

       The court has considered the appellants' motion to reconsider en banc motion to suspend
the judgment and to review order setting the amount of supersedeas bond, and the motion is
DENIED.


                                                    _________________________________
                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2014.

                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court